DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 12/10/2021. The application is now in condition for allowance. 
	

Allowable Subject Matter
Claims 1, 5, 8-11, 14, 15, 17-18, 21-24 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 8, 11, 15, 18 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 1:
The prior art of record does not teach “A gas turbine engine including: a generator configured to be driven by a turbine section; an electric motor configured to receive at least a portion of electric power from the generator; a gearbox in combination with wherein the gearbox is an epicyclic star gear system with a sun gear, a plurality of intermediate gears in meshing engagement with the sun gear and a ring gear in meshing engagement with the plurality of intermediate gears, wherein the mechanical gain defined by the gearbox is equal to a ratio of a radius of the ring gear to a radius of the sun gear and wherein the plurality of intermediate gears are supported in a carrier and the carrier is selectively grounded to a fixed structure of the gas turbine engine, and wherein the electrical gain is equal to a ratio of a feedback resistance (RF) to an input resistance (RIN) and the electrical gain is equal to the mechanical gain. ” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.

Regarding Claim 8:
The prior art of record does not teach “A gas turbine engine including: a generator configured to be driven by a turbine section; an electric motor configured to receive at least a portion of electric power from the generator; a gearbox mechanically coupled to both the electric motor and the generator, wherein the gearbox is an epicyclic planet gear system with a sun gear in meshing engagement with a plurality of intermediate gears supported in a carrier and the plurality of intermediate gears are in meshing engagement with a ring gear, the electric motor is coupled to the sun gear, the generator is coupled to a carrier, the mechanical gain is equal to one plus a ratio of a diameter of the ring gear to a diameter of the sun gear  in combination with a control system having an operational amplifier configured to synchronize operation of the electric motor and the generator, the operational amplifier electrically coupling the electric motor to the generator and configured to define an electrical gain matching a mechanical gain defined by the gearbox, and wherein the electrical gain is equal to one plus a ratio of a feedback resistance (RF) to an input resistance (RIN) and the electrical gain is equal to the mechanical gain.” as claimed in claim 8, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 8.

Regarding Claim 11:
“A gas turbine engine including: a fan configured for rotation about an engine longitudinal axis; a fan drive system configured to drive the fan, the fan drive system including a turbine section, a turbine generator electrically coupled to a turbine motor and a gear box, in combination with the gearbox is an epicyclic 

Regarding Claim 15:
“A gas turbine engine including: fan configured for rotation about an engine longitudinal axis; a fan drive system configured to drive the fan, the fan drive system including a turbine section, a turbine generator electrically coupled to a turbine motor and a gear box, wherein the turbine section and the turbine motor are coupled to drive portions of the gearbox, wherein the turbine section and the turbine motor are coupled to drive portions of the gearbox, and an output of the gearbox is configured to drive rotation of the fan in combination with a control system configured to synchronize operation of the turbine generator with the turbine motor, the control system having an operational amplifier providing an electrical gain, wherein the electrical gain is configured to match a mechanical gain defined by the gearbox to synchronize operation of the turbine motor with the turbine generator, and the electrical gain is equal to one plus a ratio of a feedback resistance (RF) to an input resistance (RIN) and the electrical gain is equal to the mechanical gain defined by the gearbox and the gearbox output configured to drive the fan is the carrier and the ring gear is selectively grounded to a fixed structure of the gas turbine engine” as claimed in claim 15, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 15.

Regarding Claim 18:
“a compressor assembly including a first compressor section and a second compressor section, the first compressor section is coupled to a turbine section and a compressor generator, the second compressor section coupled to a compressor motor, wherein the first compressor section and the second compressor section are in flow communication with a combustor; a gearbox configured to couple the compressor motor to the compressor generator;  wherein the gearbox is an epicyclic star gear system with a sun gear, a plurality of intermediate gears in meshing engagement with the sun gear and a ring gear in meshing engagement with the plurality of intermediate gears supported in a carrier, and the carrier is capable of being selectively grounded to a fixed structure of the gas turbine engine in combination with the sun gear is coupled to the compressor motor and the mechanical gain of the gearbox is equal to a ratio of a radius of the ring gear to a radius of the sun gear and the electrical gain is equal to a ratio of a feedback resistance (RF) to an input resistance (RIN) and the electrical gain is equal to the mechanical gain.” as claimed in claim 18, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 18.

In view of the foregoing, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
January 19, 2022